Advisory Action Before the Filing of an Appeal Brief

Continuation of Box 12:

With respect to the 35 USC 102(a)(1)/103 rejection of claims 1-3, 5-7 and 18-20 over Bloch et al. (US 6235386B1), applicant argues that the term “portion” as recited in claim 1 excludes the entirety.  Applicant cites definition of the term “portion” from dictionary.com and the online Merriam Webster dictionary.   According to applicant, it is unreasonable and unjustifiable to interpret the claim language “one a portion of the coating” to include the entirety of the whole coating.  Even the broadest reasonable interpretation of the term “portion” excludes that possibility.   According to applicant, Bloch’s tape requires a PSA applied to one entire side of the paper-plastic film laminate.  Pages 3-5 of the after-final amendment (AFA). 

The examiner respectfully disagrees.  It is submitted that Bloch discloses that a layer of PSA coating is disposed on the plastic film (column 2, lines 25-27 and column 5, lines 50-53).  A person having ordinary skill in the art would recognize that the layer of PSA coating in Bloch would also be disposed on a “portion” of the coating as required by the claimed invention.  Moreover, the definition of the term “portion” as cited by applicant from dictionary.com states “a part of any whole, either separated from or integrated with it”.  Therefore, according to this definition, the layer of PSA disposed on the plastic film as disclosed by Bloch would imply that the adhesive is disposed on the “portion” of the coating.  Moreover, the definition of the term “portion” as cited by an often limited part of a whole”.   It is respectfully submitted that “often” does not mean in every instance.  Accordingly, the examiner submits that applicant’s arguments are not found persuasive. 

It is respectfully submitted that applicant may want to consider reciting “An adhesive section only disposed on a portion of the coating” in independent claims to advance the prosecution.  However, such an amendment will require further search and consideration.  Moreover, such an amendment should be supported by the specification.  
   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 5, 2022